EXHIBIT 10.1

Execution Copy
EMPLOYMENT AGREEMENT


This Employment Agreement (this “Agreement”), effective as of March 20, 2012
(the “Effective Date”), is made between FirstEnergy Corp. (the “Company”) and
Anthony J. Alexander (“Executive”).


WHEREAS, Executive is currently President and Chief Executive Officer of the
Company; and
WHEREAS, Executive and the Company desire to more fully establish and reduce to
writing the fundamental terms and conditions of Executive's employment and the
parties' respective rights and obligations with respect thereto; and
WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the shareholders of the Company to take further
action to secure the continued services of Executive, consistent with
FirstEnergy's executive compensation philosophy;
NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein contained, the parties hereto
agree as follows:


1.    Term of Employment. The Company hereby agrees to continue to employ
Executive, and Executive hereby agrees to continue to serve the Company, on the
terms and conditions set forth herein, for the period commencing as of the
Effective Date and ending on April 30, 2016, unless earlier terminated under the
terms and conditions hereof (the “Employment Period”). Upon termination of the
Employment Period for any reason, Executive shall be entitled to any and all of
his retirement and pension benefits under all qualified and non-qualified plans
adopted by the Company in accordance with and subject to the terms of such
plans.


2.    Position. Executive shall serve as President and Chief Executive Officer;
provided that, the Board, at any time, may elect another person as the President
of the Company, who shall assume the duties of such position and report to
Executive and, further, the Board may elect another person as Chief Executive
Officer of the Company at any time who shall assume the duties of such position
and report to Executive. In the event the Board elects to name another person
the President and/or the Chief Executive Officer, then the Executive shall be
elected Executive Chairman or Chairman of the Board and remain Chief Executive
Officer, as applicable. During the Employment Period, Executive shall be
considered for nomination and election to the Board and agrees to serve if so
elected. Upon termination of the Employment Period, Executive shall resign from
the Board and shall not accept or seek a nomination to the Board thereafter.


3.    Duties. Executive shall be responsible for the general management and
operation of the Company and shall have such powers and duties as are
commensurate with his office and position as the Chief Executive Officer and
President of the Company, and, as applicable, as Chairman of the Board (while he
holds such offices as described above), and such other powers and duties as may
from time to time be assigned by the Board. Executive shall devote his full
business time and attention to the continued success of the business and affairs
of the Company throughout the Employment Period. Subject to Board approval,
Executive may serve on corporate, civic or charitable boards or committees to
the extent that such service does not materially interfere with the performance
of his duties under this Agreement or as a member of the Board.


4.    Compensation.


(a)    Base Salary. During the Employment Period, Executive shall receive an
annual base salary in an amount determined consistent with the Company's
compensation philosophy (“Base Salary”) and payable in accordance with the
prevailing payroll practices of the Company.


(b)    Incentive Compensation. During the Employment Period, Executive shall be
eligible to participate in the FirstEnergy Corp. Short-Term Incentive Program
(the “STIP”) and the FirstEnergy Corp. Long-Term Incentive Program (the “LTIP”)
subject to and on a consistent basis with the terms, conditions and overall
administration of those programs.
(c)    Retention Stock Award. As of the Effective Date, the Compensation
Committee will grant to Executive a restricted stock award (the “New Restricted
Stock Award”) covering 200,000 common shares of the Company that vests as
follows: 25% on December 31, 2013; 25% on December 31, 2014; and 50% on December
31, 2015, in each case plus accrued dividends on such shares. The New Restricted
Stock Award shall vest in full in the event that this Agreement is terminated
(1) voluntarily by the Executive upon notice if the total compensation
opportunity of the Executive at any time is reduced below the opportunity
established for 2012; provided, that, such vesting shall not occur if (i) such
reduction is also applicable to other Company senior executives generally; or
(ii) the Company remedies such reduction in total compensation opportunity
within thirty (30) days following the notice of voluntary termination from
Executive under this Section 4(c)(1); (2) by the Board without Cause; or (3) as
a result of death or Disability of the Executive. If this Agreement is
terminated by the Board for Cause, or voluntarily by the Executive at any time
prior to any vesting date, except as provided above, then the unvested portion
of the New Restricted Stock Award shall be forfeited and no prorating shall be
applicable. The foregoing New Restricted Stock Award is made pursuant to the
FirstEnergy Corp. 2007 Incentive Plan and shall be subject to additional terms
and conditions set forth in a separate award agreement consistent with the terms
of this Agreement. Following a Change in Control, the terms of this Section 4
shall govern the treatment of the






--------------------------------------------------------------------------------

EXHIBIT 10.1

foregoing New Restricted Stock Award upon termination of Executive's employment,
whether voluntarily or involuntarily, and not the terms of any Company plan
applicable to termination of employment following a Change in Control.
(d)    Treatment of RS41. In accordance with the terms of such agreement, the
Board has determined that the restricted stock award under RS41 (“RS41”) shall
be 100% vested as of the Effective Date of this Agreement. For the avoidance of
doubt, the Share Value Protection Rights contained in RS41 shall no longer be
applicable.


(e)    Participation in Benefit Plans. During the Employment Period, in addition
to the aforementioned plans, except as otherwise provided in this Agreement,
Executive shall be entitled to continue to participate in or receive benefits
under all other employee benefit plans made available by the Company to its
senior executives, subject to and on a basis consistent with the terms,
conditions and overall administration of those plans. Executive's right to
participate in any benefit plan shall be subject to the applicable eligibility
criteria for participation and Executive shall not be entitled to any benefits
under, or based on, any benefit plan for any purposes of this Agreement if
Executive does not during the Employment Period satisfy the eligibility criteria
for participation in such plan.


(f)    Expenses. During the Employment Period, Executive shall be entitled to
receive prompt reimbursement for all reasonable business expenses incurred by
him (in accordance with Company practice) in performing services hereunder,
provided that Executive properly accounts therefor in accordance with Company
policies or guidelines.


(g)    Vacations. During the Employment Period, Executive shall be entitled to
the same number of paid vacation days in each year determined by the Company
from time to time for its other senior executive officers, to be taken at such
time or times as is reasonably desired by Executive. Executive may use his good
faith judgment and reasonable discretion in determining whether out-of-office
time should be considered vacation.


(h)    Other Benefits. During the Employment Period, Executive shall be entitled
to continue to receive the fringe benefits appertaining to his position with the
Company in accordance with present practice and financial planning services for
an additional year. For security reasons, Executive is required to use corporate
aircraft for all travel, including for limited personal use.


5.    Effects of Termination of Employment


(a)    Either the Board or the Executive may terminate the Executive's
employment at any time and for any reason during the Employment Period. Upon
termination or expiration of this Agreement, Executive shall receive his Base
Salary up through the date of termination and all accrued and/or vested
benefits, compensation or awards of any kind to which he is entitled under the
applicable plans and award agreements and as provided in this Agreement.


(b)    Notice of Termination. Any termination of employment by the Company, or
by Executive, shall be communicated by notice of termination to the other party,
as applicable, given in accordance with Section 8. Except as provided in Section
4(c)(1) (voluntary termination of employment by Executive for a reduction in
compensation), Executive shall endeavor to provide twelve (12) months prior
notice of his intention to retire, provided that the failure to provide such
notice shall not create any rights of any kind on the part of the Company nor in
any way diminish Executive's rights under this Agreement.
6.    Payment Obligations. Other than as set forth in the Deferred Compensation
Plan or the SERP, the Company's obligations to pay the severance benefits or
make any other payments described in Section 5(a) shall not be affected by any
set-off, counterclaim, recoupment, defense or other right which the Company or
any of its subsidiaries may have against Executive or anyone else. Nothing in
this Agreement entitles Executive to participation or continued participation in
the Deferred Compensation Plan, the SERP or any other plan, program or
arrangement of the Company unless participation is specifically designated
under, and in accordance with, the applicable plan, program or arrangement.


7.    Restrictive Covenants.


(a)    Non-Competition; Non-Disclosure; Non-Solicitation. During the Employment
Period and for a period of twenty-four (24) months thereafter, Executive shall
not on his own account without the consent of the Company, or as a shareholder,
employee, officer, director, consultant or otherwise, engage directly or
indirectly in any business or enterprise which is in competition with the
Company, an Affiliate or any Subsidiary in a market located in any state or
states in which, on the date of expiration of the Employment Period, the Company
sells, has sold or reasonably intends to sell to Customers. For all purposes of
this Agreement, the words "competition with the Company, an Affiliate or any
Subsidiary" shall mean:
i.    Directly participating or engaging, on the behalf of other parties, in the
purchase or sale of products, supplies or services of the kind, nature or
description of those sold by the Company, an Affiliate or any Subsidiary;
ii.    Soliciting, diverting, taking away or attempting to take away any of the
Customers with respect to their purchase or sale, or potential purchase or sale,
of the products, supplies or services of the kind, nature or description of
those sold or reasonably intended to be sold by the Company, an Affiliate or any
Subsidiary or the business or patronage of any such Customers with respect to
their purchase or sale, or potential purchase or sale, of the products, supplies
or services of the kind, nature or description of those sold or reasonably
intended to be sold by the Company, an Affiliate or






--------------------------------------------------------------------------------

EXHIBIT 10.1

any Subsidiary;
iii.    Soliciting, enticing, luring, employing or endeavoring to employ any
employees of the Company, an Affiliate or any Subsidiary;
iv.    Divulging to others or using for Executive's own benefit any confidential
information obtained during the course of Executive's employment with the
Company, an Affiliate or any Subsidiary relative to sales, services, processes,
methods, machines, manufacturers, compositions, ideas, improvements, patents,
trademarks, or inventions belonging to or relating to the affairs of the
Company, an Affiliate or any Subsidiary;
v.    Divulging to others or using to Executive's own benefit any trade secrets
belonging to the Company, an Affiliate or any Subsidiary obtained during the
course of Executive's employment or that Executive became aware of as a
consequence of his employment.
The term “Customer” shall mean any person, firm, association, corporation or
other entity to which the Company, an Affiliate or any Subsidiary sells, has
sold or reasonably intends to sell the products, supplies or services of the
Company, an Affiliate or any Subsidiary within the thirty (30) month period
immediately preceding the date of expiration of the Employment Period. The term
“Affiliate” and “Subsidiary” shall be as defined in the FirstEnergy Corp. Change
in Control Severance Plan.
However, nothing herein contained shall prevent Executive from purchasing and
holding for investment less than 5% of the shares of any corporation the shares
of which are regularly traded either on a national securities exchange or in the
over-the-counter market, and notwithstanding any provision hereof, Executive may
disclose to any and all persons, without limitation of any kind, the tax
treatment and any facts that may be relevant to the tax structure of the
transactions contemplated by this Agreement, other than any information for
which nondisclosure is reasonably necessary in order to comply with applicable
federal or state securities laws, and except that, with respect to any document
or other information that in either case contains information concerning the tax
treatment or tax structure of such transactions as well as other information,
this paragraph shall apply only to such portions of the document or similar item
that is relevant to an understanding of such tax treatment or tax structure.
(b)    Non-Disparagement. Executive and the Company agree that neither party
shall disparage the other nor shall either party communicate to any person
and/or entity in a manner that is disrespectful, demeaning, and/or insulting
toward the other party; provided, that nothing contained herein shall preclude
either party from providing truthful testimony in any trial, deposition,
hearing, or other proceeding as required by law.


8.    Notice. All notices, requests and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given (a)
when hand delivered, (b) when dispatched by electronic facsimile transmission
(with receipt electronically confirmed), (c) one business day after being sent
by recognized overnight delivery service, or (d) three business days after being
sent by registered or certified mail, return receipt requested, postage prepaid,
and in each case addressed as follows (or addressed as otherwise specified by
notice under this Section):


If to Executive:


Mr. Anthony J. Alexander
            
Akron, OH 44308


If to the Company:


Secretary
FirstEnergy
76 South Main Street
Akron, OH 44308


9.    Withholding. The Company may withhold from any amounts payable under or in
connection with this Agreement all federal, state, local and other taxes as may
be required to be withheld by the Company under applicable law or governmental
regulation or ruling.


10.    Amendments; Waivers; Jurisdiction. No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing, and is signed by Executive and by another executive
officer of the Company. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Ohio. Executive and the Company each agree that the state and federal courts
located in the State of Ohio shall have jurisdiction in any action, suit or
proceeding against Executive or the Company based on or arising out of this
Agreement and each of Executive and the Company hereby: (a) submits to the
personal jurisdiction of such courts; (b) consents to service of process in
connection with any such action, suit or proceeding; and (c) waives any other
requirement (whether imposed by statute, rule of court or otherwise) with
respect to personal jurisdiction, venue or service of process.
11.    Remedies; Validity. Executive and the Company acknowledge and agree that
the restrictive covenants contained in Section 7 are of a special nature and
that any breach, violation or evasion by Executive of the terms of Section 7
will






--------------------------------------------------------------------------------

EXHIBIT 10.1

result in immediate and irreparable injury and continuing damage to the Company
and its business, for which there is no adequate remedy at law, and will cause
damage to the Company in amounts difficult to ascertain. Accordingly, the
Company, its Affiliates and Subsidiaries and their successors and assigns, shall
be entitled to temporary and permanent injunctive relief and to such further
relief, including damages, as is proper under the circumstances.
The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect to the maximum
extent permitted and that the Agreement shall be enforceable as if such void or
unenforceable provision or term had never been a part hereof. If any portion of
Section 7 shall be found by a court of competent jurisdiction to be invalid or
unenforceable, such court may exercise its discretion in reforming such
provisions to the end that Executive shall be subject to non-disclosure,
non-competition, non-solicitation or non-disparagement covenants that are
reasonable under the circumstances and enforceable by the Company.
12.    Code Section 409A.


(a)If Executive is a Specified Employee, as determined under the Company's
policy for determining Specified Employees on the date of his Termination of
Employment, all payments, benefits, or reimbursements provided under this
Agreement that would otherwise be paid or provided during the first six (6)
months following such Termination of Employment (other than payments, benefits,
or reimbursements that are treated as separation pay under Section
1.409A-1(b)(9)(v) of the Treasury Regulations or short-term deferrals) shall be
accumulated through and paid or provided (together with interest at the
applicable federal rate under Code Section 7872(f)(2)(A), in effect on the date
of the Termination of Employment) on the first business day following the six
(6) month anniversary of such Termination of Employment. Notwithstanding the
foregoing, payments delayed pursuant to this Section 13(a) shall commence on
Executive's death prior to the end of the six (6) month period.
(b)Any reimbursement of expenses or in-kind benefits provided under this
Agreement (other than reimbursements or in-kind benefits that are treated as
separation pay under Section 1.409A-1(b)(9)(v) of the Treasury Regulations),
shall be subject to the following additional rules: (i) any reimbursement of
eligible expenses shall be paid as they are incurred (but not prior to the end
of the six-month delay period set forth in Section 13(a)); provided that
Executive first provides documentation thereof in reasonable detail not later
than sixty (60) days following the end of the calendar year in which the
eligible expenses were incurred: (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during any calendar year shall not
affect the amount of expenses eligible for reimbursement, or in-kind benefits to
be provided, during any other calendar year; and (iii) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.
(c)    It is intended that the payments and benefits provided under this
Agreement shall either be exempt from application of, or comply with, the
requirements of Code Section 409A.  This Agreement shall be construed,
administered, and governed in a manner that effects such intent, and the Company
shall not take any action that would be inconsistent with such intent. Without
limiting the foregoing, the payments and benefits provided under this Agreement
may not be deferred, accelerated, extended, paid out, or modified in a manner
that would result in the imposition of an additional tax under Code Section 409A
upon Executive. Although the Company shall use its best efforts to avoid the
imposition of taxation, interest and penalties under Code Section 409A, the tax
treatment of the benefits provided under this Agreement is not warranted or
guaranteed. Neither the Company, its Affiliates or Subsidiaries nor their
respective boards of directors shall be held liable for any taxes, interest,
penalties, or other similar monetary amounts owed by Executive or other
taxpayers as a result of the Agreement. If Executive is required to execute,
submit and not revoke a release of claims against the Company in order to
receive the payment of benefits hereunder as a result of the terms of this
Agreement and the period in which to execute, submit and not revoke the release
begins in a first taxable year and ends in a second taxable year, any payment to
which Executive would be entitled hereunder will be paid in the second taxable
year, but no later than the end of the payment period specified in this
Agreement.
13.    Counterparts; Headings; Definitions. This Agreement may be executed in
one or more counterparts, each of which shall be deemed to be an original but
all of which together shall constitute one and the same instrument. The headings
contained herein are for reference purposes only and shall not in any way affect
the meaning or interpretation of this Agreement. Any capitalized terms used but
not defined in this Agreement will have the meaning attributed to them under the
FirstEnergy Corp. 2007 Incentive Plan or successor plans thereto.


14.    Clawback of Incentive-Based Compensation. Notwithstanding any other
provision in this Agreement to the contrary, Executive agrees that any
“incentive-based compensation” within the meaning of Section 10D of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), will be
subject to claw-back by the Company in the manner required by
Section 10D(b)(2) of the Exchange Act, as determined by the applicable rules and
regulations promulgated thereunder from time to time by the U.S. Securities and
Exchange Commission, as may be implemented by the Board or Compensation
Committee from time to time.
15.    Binding Agreement; Successors; Assignment. This Agreement shall inure to
the benefit of and be binding upon Executive's personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If Executive should die while any amounts would still be
payable to him hereunder if he had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to Executive's devisee, legatee, or other designee or, if there be no
such designee, to Executive's estate. This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of the Company, including,
without limitation, any person acquiring directly or indirectly all or
substantially all of the assets of the Company, whether by merger,
consolidation, sale or otherwise (and such successor shall thereafter be deemed
the “Company” for the purposes of this Agreement). Except as provided above,
this Agreement may not be






--------------------------------------------------------------------------------

EXHIBIT 10.1

assigned by either party without the prior written consent of the other party.


16.    Agreement Controls. The terms of this Agreement shall take precedence,
and control the rights and obligations of the parties, if they conflict with the
terms of any other contracts, plans, programs, agreements, arrangements, awards
or other documents or understandings between or involving the parties.










[Remainder of page intentionally blank]


        






--------------------------------------------------------------------------------

EXHIBIT 10.1

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date and year first above written.


FIRSTENERGY CORP.
By:
 
/s/ George M. Smart
 
 
 
George M. Smart, Chairman
 
 
 
"Company"
 
 
 
 
 
 
 
/s/ Anthony J. Alexander
 
 
 
Anthony J. Alexander
 
 
 
"Executive"
 

























    


79528/RPR






